Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–12 are pending in this application.

Response to Restriction/Election
Applicant’s election of Species C (Figs. 21–26), corresponding to claims 1–12, in the reply filed on 4/27/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yeo (US 2018/0182838) in view of Yanagida (US 5,717,556).

As to claim 1, Yeo (Figs. 1, 3, 4, 7, and 9) teaches an organic light emitting display (OLED) device, comprising: 
a substrate (106) having a display region including a pixel region (Display area) and a peripheral region (Area with, e.g., VDD, VREF, etc.) surrounding the pixel region, a pad region (PAD area corresponding to the 108B) that is spaced apart from the display region (Spaced apart by the bending region 102b), and a bending region (102b) that is disposed between the display region and the pad region; 
a plurality of pixel structures (Pixel structures within the display area and as shown in figure 1) in the pixel region on the substrate [0004]; 
a touch screen structure (112) on the plurality of pixel structures; 
a plurality of touch screen wirings (Touch driving/sensing electrodes located within the touch screen structure) [0071] in the pixel region (Area overlapping the organic light emitting diode layer 150 shown in figure 4) and the peripheral region (Area not overlapping 150 shown in figure 4) on the substrate, the touch screen wirings of the plurality of touch screen wirings electrically connected to the touch screen structure (Electrically connected to the other components within touch sensor layer 112) [0071]; 
a plurality of connection wirings (120) in the peripheral region (Region shown above the bending region 102b in figure 7B), the bending region (Region 102b), and the pad region (Depicted as area 106 in figure 7B) on the substrate, the connection wirings of the plurality of connection wirings electrically connecting the touch screen wirings of the plurality of touch screen wirings to each other (Electrically connects the touch screen wirings to driving circuit 230, which can be a touch driving circuit) [0188].
However, Yeo does not teach a connection structure in the pad region on the substrate as recited in claim 1.
On the other hand, Yanagida (Figs. 2, 3) teaches a connection structure in the pad region on the substrate (The connection structure located on either of the Hard Substrates where the Circuit Patterns connect together), the connection structure electrically connecting connection wirings of the plurality of connection wirings to each other (Electrically connects them as shown in Fig. 2), wherein a same signal among a plurality of signals is applied to wirings of the plurality of wirings that are connected to each other (The same signal is sent down each leg of the circuit patterns 201). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the connection structure of Yanagida with the display and touch driving lines of Yeo because the combination would allow for consistent and accurate data transfer through the use of parallel, redundant lines to transfer the touch data.

As to claim 2, Yeo teaches an external device (230) [0188].
However, Yeo does not teach a connection structure in the pad region on the substrate as recited in claim 1.
On the other hand, Yanagida teaches pad electrodes disposed in the pad region (Electrodes shown in the Hard Substrate areas connected to the respective electronic components), the pad electrodes being spaced apart from the connection structure in a first direction (The electrodes are spaced apart in, at least, the vertical direction as shown in figure 2), wherein the pad electrodes are electrically connected to an external device (For example, electronic component 301) (col. 5, ll. 37–40).

As to claim 3, Yeo teaches wherein the external device provides the touch sensing signal to the touch screen structure [0031].
However, Yeo does not teach a connection structure in the pad region on the substrate as recited in claim 1.
On the other hand, Yanagida teaches pad electrodes disposed in the pad region (Electrodes shown in the Hard Substrate areas).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the connection structure of Yanagida with the display and touch driving lines of Yeo because the combination would allow for consistent and accurate data transfer through the use of parallel, redundant lines to transfer the touch data.

As to claim 4, Yeo teaches wherein each of the connection wirings of the plurality of connection wirings overlaps a portion of each of the plurality of touch screen wirings in the peripheral region located adjacent to the bending region (Since the touch screen wirings are defined as the touch electrode lines extending into the peripheral area above, the connection wirings, shown in figure 7B, located in the peripheral area above region 102b overlap with the defined touch screen wirings).

As to claim 5, Yeo teaches wherein each of the connection wirings of the plurality of connection wirings connects touch screen wirings of the plurality of touch screen wirings to each other (Electrically connects lines together as shown in figure 7B).
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Figs. 2, 3) teaches wherein the same signal among the plurality of wirings applied to the wirings that are connected to each other is applied via contact holes (Contact holes 203).

As to claim 6, Yeo teaches the elements of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein wirings of the plurality of wirings are disposed directly on connection wirings of the plurality of connection wirings (Figure 3 shows a corresponding circuit pattern, e.g. 201a+, running below the wiring 201a. Thus, based on the mapping of the touch screen wirings claim 1 above, the touch screen wirings can be mapped to wirings 201a and the connection wirings can be mapped to wirings 201a+. This would map the specific wirings of claim 6 to the combination of Yeo and Yanagida as an alternate configuration in which to run the wirings while still retaining redundancy and accuracy in the signals). 

As to claim 7, Yeo teaches the elements of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein the connection structure includes a plurality of connection electrodes (Electrodes shown in Fig. 3), and wherein each of the connection electrodes of the plurality of connection electrodes includes: 
a first extension extending in a first direction (E.g. horizontal direction as shown in Fig. 3) from the display region (Display region corresponding to, for example, the right-side Hard Substrate) into the pad region (E.g. region on the left); and 
a second extension extending in a second direction that is perpendicular to the6890541 -1244IV (1)Y 00631 i5)1) first direction (E.g. the electrodes shown as extending vertically as shown in Fig. 3).

As to claim 8, Yeo teaches the connection wirings of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) wherein each of the connection wirings of the plurality of connection wirings overlaps a portion of each of the connection electrodes of the plurality of connection electrodes the in the pad region (Figure 3 shows a corresponding circuit pattern, e.g. 201a+, running below the wiring 201a. Thus, based on the mapping of the connection wirings in claim 1 above, the connection wirings can be mapped to wirings 201a and the connection electrodes can be mapped to wirings 201a+. This would map the specific wirings of claim 6 to the combination of Yeo and Yanagida as an alternate configuration in which to run the wirings while still retaining redundancy and accuracy in the signals). 

As to claim 9, Yeo teaches the touch sensing signals and connection wirings of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein one connection electrode among the plurality of connection electrodes (E.g. electrode 201 connected on the Hard Substrate 101 side) electrically connects connection wirings among the plurality of connection wirings (E.g. electrode 201 connected on the Hard Substrate 102 side) to which the same signal among the plurality of signals is applied to each other (The same signal is applied to both paths 201a and 201b), wherein the connection wirings among the plurality of connection wirings to which the same signal among the plurality of signals is applied are connected to each other via contact holes (Both connection wirings are connected to each other through through–hole 203, as shown in figure 3).

As to claim 10, Yeo teaches the touch sensing signals and connection wirings of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein the one connection electrode (E.g. electrode 201 connected on the Hard Substrate 101 side) is in direct contact with the connection wirings among the plurality of connection wirings (E.g. electrode 201 connected on the Hard Substrate 102 side) to which the same signal among the plurality of signals is applied via at least two contact holes (Two through–holes 203 and 205 directly connecting the same lines together and, thus, transmitting the same signal over the lines).

As to claim 11, Yeo teaches the touch sensing signals and connection wirings of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein connection electrodes of the plurality of connection electrodes (E.g. electrode 201 connected on the Hard Substrate 101 side) are disposed on connection wirings of the plurality of connection wirings (E.g. electrode 201 connected on the Hard Substrate 102 side) (Both lines overlap in, at least, the flexible substrate 103).

As to claim 12, Yeo teaches the touch sensing signals and connection wirings of claim 1 above.
However, Yeo does not teach a connection structure in the pad region on the substrate.
On the other hand, Yanagida (Fig. 3) teaches wherein the first extension of a connection electrode of the plurality of connection electrodes (Horizontally extended as shown in Fig. 3) to which the same touch sensing signal among6980541 -12441)IV (DY5063111D1) the plurality of touch sensing signals is applied extends in the first direction (Horizontally), and is in direct contact with a pad electrode of the pad electrodes (In direct contact with through–hole 203).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691